Mr. Justice Morris
delivered the opinion of the Court:
The question in this case is, whether an allowance provided by the laws of a State to be made to the widow and minor children of a deceased person out of his estate for their maintenance and support for the period of twelve months after his death, can be regarded as an indebtedness that may properly be enforced, in the event of a deficiency of personal assets, against the realty of the decedent situated in another State or jurisdiction, when there is no law in such other State or jurisdiction that provides for any such allowance. It seems to be a novel question; and so far as we are advised, it has not yet received judicial determination. Cases have been cited to us from North Carolina and Georgia that have some bearing on the subject; and we are also referred to the case of Rice v. Harbeson, 63 N. Y., 493. But we do not understand that any of these cases involve the precise question now before us. We are, therefore, remitted to the consideration of general principles for our guidance.
It is a general rule of international and constitutional law, subject to qualification, that statutes can have no extra-territorial force; and in all cases of a penal character, in all criminal cases properly so called, in all civil cases for the recovery of statutory penalties, in all cases of forfeiture, as well as in cases of attempts to enforce the revenue laws of a State, the rule is rigidly applied. 2 Kent’s Commentaries, p. 457; Cooley’s Constitutional Limitations, Ch. 5, p. 128; Bank v. Price, 33 Md., 487. But statutory enactments that have for their purpose merely the regulation of the contract *368relations of individuals, or the creation or limitation of private rights, stand upon a very different basis. It is a general rule that the validity of contracts is to be determined by the laws of the place where they are made without reference to the law of the place where they are sought to be enforced. Story’s Conflict of Laws, Sec. 242.
And it has likewise been determined that, when a personal right has been created by statute and a. legal liability thereby incurred, the liability is a transitory one, which may be enforced in any State where there may be had personal jurisdiction of the parties and the courts have jurisdiction of similar subject-matter — always, of course, with the proviso that the attempt to enforce such liability does not contravene the public policy of the State to whose tribunals recourse is had for such enforcement. Dennick v. Railroad Co., 103 U. S., 11. Under which of these categories does the present case fall?
In' this connection, it is manifest that a distinction must be taken between laws that affect merely personal rights and those that have reference directly or indirectly to real estate. While for some purposes personal property has a situs as well as real ty, and for the purpose of administration, upon the death of its owner, it is subjected to the courts of the jurisdiction in which it is found mainly for the satisfaction of local debts of the decedent, yet its general legal situs is the place of domicile of such owner, and the residuum of it, after the satisfaction of local debts, is properly transmissible to the principal administrator of the estate at the place of domicile, if there is such an administrator, to be there ultimately distributed according to the law of that place. Ennis v. Smith, 14 How., 400. The main purpose of ancillary administration, if not the only one, is the payment of local debts, and not distribution of the fund. Distribution should properly be had through the principal administration at the place of domicile. But it may well be, that if for any reason a court of equity of the jurisdiction wherein is the actual situs of such personal property, assumes to effect a complete *369administration of the fund, and to make distribution of it, there would be no impropriety in giving due effect in such distribution to the laws of the domicile of the decedent The reason of this is quite evident. The court in that event would simply do, for the sake of convenience, that which would otherwise be done with greater cost and inconvenience at the place of domicile.
But the rule is entirely different in regard to real estate, which is in no way affected by the place pf domicile of the owner, and is governed exclusively by the law of the jurisdiction in which it is situated. Except in such cases as that of Penn v. Lord Baltimore, (1 Ves. Sr., 444), in which the transfer of title to real estate may be indirectly effected by a court of equity outside of the jurisdiction, through its power of compulsory process against the persons of parties within its jurisdiction, no foreign jurisdiction can be permitted, either directly or indirectly, to make a charge or lien upon real estate, or to effect any change or modification in its ownership antagonistic to the laws of the State where the land is situated, or to create any claim against it unwarranted by those laws. Certainly, if the statute of Ohio had provided that the widow and minor children of a deceased person should be entitled for life or for a term of years to all his real estate, or to ■ any specified proportion of it or to the possession of his principal residence for a year, and such principal residence were outside of the State, it could not be claimed with any appearance of reason that such a statute would receive any extra-territorial force whatever. Can we give any greater effect to a statute under which it is sought in this case to accomplish a similar result by indirection?
The statute of Ohio, which the appellant seeks to enforce here, provides for an assignment by the appraisers of the estate of a decedent to the widow and minor children of “ sufficient provisions or other property to support them for twelve months from the death of the decedent”; and “when there is not sufficient personal property, or property of a *370suitable kind, to set off, . . . the appraisers shall certify what sum, or further sum, in money, is necessary for the support of such widow or children.” The purpose of this statute is apparent; and the policy which it was intended to subserve may be worthy of all praise. So far as there was property within the jurisdiction of the courts of that State which might properly be thus assigned, or against which the sum of money certified in the place of it might properly be made a charge^ the question is entirely one of domestic concern for that State alone. But when it is claimed that a provision made by the State of Ohio for the well-being of its own citizens and the advancement of its own social polity, in a mode and by measures unknown to the common law, may become a charge upon real estate outside of its territorial limits, it behooves us to be cautious how far we will carry the comity of nations, or the comity of States, in the attempt to give extra-territorial force to such legislation.
It may be well to remember that, under the common law — ■ however barbarous and unjust we may now regard that feature of it to be — real estate could not be subjected at all to the payment of the debts of a deceased person other than such as were specially charged upon it. The right of creditors to reach such real estate is the creation of statute law; and with us the foundation of the proceeding is in the act of Maryland of 1785, Ch. 72, Sec. 5, which provides that, in the event of the insufficiency of the personal assets of deceased persons “ to discharge the debts by him or her due,” a court of equity may decree a sale of the realty.- Can this be construed into an authority to decree a sale for any other .purpose than to pay such debts?
In the case of Carey v. Dennis, 13 Md., 1, the Court of Appeals of Maryland said: “To authorize a decree for the sale of lands under these statutes, it is necessary that there be an indebtedness existing in the lifetime of the deceased; by which we mean, not that the alleged debt must be payable in his lifetime, but that the debt must be shown to be existing.” See also Carnan v. Turner, 6 H. & J., 65; Watkins v. *371Worthington, 2 Bland, 509; Simmons v. Tongue, 3 Bland, 359. And any different construction of the statute would seem to be inadmissible.
Now, such being the language and meaning of the law, it is not apparent how a court of equity can entertain jurisdiction to enforce a claim that has its inception after the death of the deceased, and is dependent entirely upon the award of appraisers and their more or less arbitrary action. The claim is, in fact, in its origin not of a pecuniary character at all, but merely a right to an assignment of provisions for a year; and it is only when there are no provisions that an equivalent in money is provided. It is very true that, when there has been a certification of the amount required in money for the support of the widow and minor children, the courts of Ohio have held that an indebtedness is created against the estate, and an indebtedness to which the law gives preference over everything else except funeral expenses and expenses of administration. Rev. Stat. of Ohio, Vol. 1, Sec. 82; Dorah v. Dorah, 4 Ohio St., 292; Bane v. Wick, 14 Ohio St., 506; Collier v. Collier, 3 Ohio St., 376. But to call a claim by the designation of an indebtedness does not constitute it such in the contemplation of our law. And even if it were conceded to be an indebtedness of the estate under our law, it is plainly not such a debt, created by the party himself while living, and having its inception before his death, as our statute would authorize to be enforced against real estate by a court of equity.
We are not unmindful of the equity of the widow resulting from the failure of her husband’s will to take effect; but this is not a case in which we can enforce any such equity. We cannot deprive the heir of her estate which the law gives to her, because the widow expected to get that estate or the most of it by will, and was disappointed in her expectations. Neither do we attach any importance to the fact that the amount of the widow’s allowance was fixed by the courts in Ohio after contest on the subject with the heir. That is conclusive as to the propriety of the allowance and of the *372amount of it, but it does not convert that allowance into a pecuniary judgment against the heir. And even if it did, it would' still be an open question whether such a judgment could be enforced in this suit.
There is also another important consideration that should not be omitted here; and that is, that there is'real estate in Ohio and unadministered personal property in this District which should first be subjected to the payment of this allowance. We would not regard it as equitable in any event that the whole burden of the allowance should be thrown upon the heir; and that the widow should take under the will and by law at the same time.
Upon the whole, we are of opinion that no force can be given in this District to the law of the State of Ohio which has been invoked on behalf of the appellant; and that it would breed endless confusion in the administration of justice if real estate in this District were liable to be subjected to the arbitrary, and probably discordant charges that might be sought to be made against it by other States, and even by foreign nations, under the guise or pretense of widow’s allowance, homestead exemptions, or other similar provisions, peculiarly matters of local public policy.

We must, therefore, affirm the decree of the court below, with costs ; and remand the cause to that court for such further proceedings, if any, in accordance with law as may be deemed necessary or proper.